       

ahi

—— Gaahun Disluet  wistrnlir

 

doth Mere Naw.
Se
(Ly | Konosha, Kommha Pier Mould, |
Denasbrocl f Cnelvna. Phalpblur al #
Snake Cha cpt).
fame Mae),
Yymeha. Paden off ad (Ds lredertoC bole ue tes)
C Pyar ot Asuat xfmegoalaim dod At Nine o Athny t=?
w Moldy eet Beards 6 Calon}

 

 

 

 

 

 
 

sels ul Madueall Cate [amore us
eT ead eal a, Puose oot Ol

eas
Best Ousdant Uielaluna o « yletadnn

oe
. KAR~ sa PMtoPC RPA
D

 

 
 

 

 

 

 
 

Z Galina b det LK Domne Gitlin td dvd

od. i f i ae oy ieee
RH AO At oT HE ta IO AW =

0

RS

 

 

 
 

ry NY cA Ve,

tea eee

[JiMwet+ ma
, > Be Akespeh
APMED ROBBERY aut pistrbefp hme

- peer
[paw of shuso (2) autaldlag’s hand un. (4) Jace Mant -
ova Doebve Bushinsn F444 bes offic debe?

sh oe ie ea
papa A ° al g oacket a
sid Plabyp CP Pag pao

Junk cindis Twit: RITOMPTEDS eine 7
eT Tbwa) ATBHPTEDS push. LoBeery AVP Rueb |

Case 2:20-cv-01721-NJ Filed if/16/20 Page 5 of 12 Documen t1
L,

 

 
 

 
 

pr Joma was | Pose

.  Recaaatlmany, ee Oe
Werke, Buctenen (dphdob) Oh Vandbord buyrel © p
bo tpn He dieatans dim sh dil at ios bt dy a
dpe Poppet epee Hata, Publin bar what + Onna
8 oer Ho Ha oop: woth od Leldeny ot

 

 

t :

U; | ple.
bitty, Ln aa au, ban dort
eA feel eae "eto eae date hate

 
     

bi a : | : ie bor : ' _ we Re TY
=

Whuas ol ob Wud bo Conn ak Sune li al vies ploecd On

 

Case 2:20-cv-01721-NJ Fig 11/16/20 Page 9 of 12 Document 1

 
 

at jut cmon, 2
Be wor

O, Aesth RAEN oisch iighea edyohercl2 nen
we vu

 

 
       

i

Puyjuany Hook Hoe fost 0 Vag axl Cart

 

 

i
L

 

 
|. May J Chicka. [b ov 787
a Mos) yp (her Jo aw USO
3 Mey J roby, Joe (¢3/
funy V Toldasd ee Jee lS
= pry v Bibbs ie ale
( Vf Brdoln Le ew (48 —
7 med J Pow 19 cu [e484

Case 2:20-cv-01721-NJ Filed 11/16/20 Page 12 o0f12 Document 1

 
